COXE, Circuit Judge
(dissenting). I cannot agree with the majority of the court as I think Judge Wheeler’s decision was right and should be affirmed. Paraffin appears eo nomine on the free list. Paraffin is a well known article of commerce not necessarily a product of petroleum, as the court has found in the case at bar. When paraffin *61comes to our ports and the collector finds it specifically mentioned, without condition or qualification, in the tariff act, it would seem that he need look no further — his work is done. I cannot believe that in order to levy duty upon an article thus declared free, resort can be had to the mere proviso of a separate and distinct paragraph in which that article is not named at all. Paraffin is either crude or refined petroleum, or it is not. If not, paragraph (526, Free List, Tariff Act July ,24. 1897, c. 11, § 2, 30 Stat. 199 [U. S. Comp. St. 1901, p. 1685], has no application whatever. If it be refined petroleum it is entitled to free entry unless dutiable under the proviso and its status for tariff purposes is fixed; no further legislation is needed.
The subsequent specific provision for paraffin by name without the words “not otherwise specifically provided for” makes it clear that Congress intended to admit this particular article free of duty notwithstanding previous general provisions which might include it. In any view it seems to me that the construction placed upon the law by the opinion of the court is not free from doubt. If Congress intended to impose duty upon an article appearing on the free list it should have made its intention manifest by plain and unambiguous language. It cannot be pretended that it lias done this and it is a cardinal principle of tariff interpretation that the importer should not be compelled to pay under a doubtful interpretation of the law.